Citation Nr: 1517153	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-45 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's bilateral knee disabilities.  The Veteran timely appealed that decision.  

This case was initially before the Board in July 2012, at which time the Board took jurisdiction over the TDIU claim in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded those claims for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral knee disabilities more closely approximate to dislocation of the semilunar cartilage with frequent episodes of pain, "locking," and effusion.

2.  Throughout the appeal period, the Veteran's knees do not demonstrate evidence of ankylosis; severe recurrent subluxation or lateral instability; limitation of flexion less than 120 degrees; limitation of extension less than 0 degrees; or, any evidence of mal- or nonunion of his tibia and fibula, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria establishing a 20 percent evaluation, but no higher, for right knee disability, beginning December 5, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).

2.  The criteria establishing a 20 percent evaluation, but no higher, for left knee disability, beginning December 5, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In this case, the Veteran was sent a letter in February 2008 that provided information as to what evidence was required to substantiate the claims for increased evaluation of his bilateral knee disabilities and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board additionally acknowledges that the claims herein decided were the subject of a July 2012 Board remand, which requested that a VA examination of his bilateral knee disabilities be obtained.  Such was accomplished in December 2012.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Veteran filed his claim for increased evaluation on December 5, 2007.  His bilateral knee disabilities has been evaluated as 10 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from December 5, 2006.  See 38 C.F.R. § 3.400(o) (2014).

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5003 and 5010 are not applicable as the Veteran's knees are single major joints, and therefore under the appropriate arthritic Diagnostic Codes the Veteran has already been assigned the highest available rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Also, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that the highest evaluation under Diagnostic Code 5263 is 10 percent, and therefore, the Board will no longer discuss that Diagnostic Code as it cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

On appeal, the Veteran stated in his notice of disagreement that he has a Baker's cyst on his right knee which is sore and limits his mobility of his right knee.  He further stated that both of his knees will "often just buckle[] while [he is] walking and gives out."  He further reported that he has to walk around with a cane.  

He also submitted a statement from his fiancée at that time, who indicated that she has witnessed the Veteran's aches, pains, and his knees buckling and giving out.  She indicated that the Veteran was unable to hold their child for fear of his knees buckling and him falling over and dropping their child.  She further indicated that he was "not able to really work since 2006 because of the discomfort and pain that he feels" related to his back and knees.  She also stated that the Veteran was limited in his ability to play sports like he used to as a result of his knees.  

In the Veteran's substantive appeal, VA Form 9, he further reiterated many of the same complaints as in his notice of disagreement.  He, however, specifically referenced the effusions noted on his July 2008 MRI and stated that he should be assigned an extra 10 percent for each knee because of his effusions and buckling of his knees.  Based on the Board's review of the evidence of record at this time, the Board agrees with the Veteran that a 20 percent evaluation under Diagnostic Code 5258 for both knees is appropriate throughout the appeal period; a higher evaluation that 20 percent for each knee, however, is not warranted.  The reasoning is as follows.

The Veteran filed his claim for increased evaluation for his bilateral knees on December 5, 2007.  The Board notes that there are no private treatment records in the claims file related to the Veteran's bilateral knee disabilities.  

Likewise, the Board notes that the Veteran's only VA treatment for his bilateral knees, aside from his VA examinations discussed below, are treatment records from July 2008 for which he sought treatment for his bilateral knee pain and "giving out."  A July 2008 MRI demonstrated effusions of both the Veteran's knees.  Those July 2008 VA treatment records however do not demonstrate that any range of motion testing was done; there is no evidence of ankylosis or positive instability testing in those records.  The Veteran did report pain and buckling of his knees at that time.  

In June 2008, the Veteran underwent a VA examination of his bilateral knees.  He reported bilateral knee pain and felt pain on the anterior surface of his shins; at the time of the examination, however, he reported he was asymptomatic.  He stated that he was a cook and had a difficulty standing for long periods of time.  He occasionally took Tylenol for his bilateral knee pain.  On examination, he was able to stand on his heels and toes without difficulty; squatting was normal.  

The Veteran's right knee demonstrated evidence of a nontender compressible Baker's cyst in the popliteal area.  There was no thrill or bruit in this area.  Arterial pulses are full and bounding to the right lower extremity.  The knee itself demonstrated minimal crepitus with extension a flexion of the knee.  He had range of motion from 0 to 120 degrees with some discomfort experienced at 120 degrees.  The collateral and cruciate ligaments were intact.  McMurray sign was negative.  There was no rotatory instability present.  Examination of the anterior surface of the tibia revealed no gross abnormalities and no tenderness to palpitation.  The Veteran left knee demonstrated minimal crepitus and there was no evidence of capsular thickening bilaterally or any evidence of joint effusion bilaterally.  The left collateral and cruciate ligaments were intact with a negative McMurray sign.  There was no rotatory instability present.  His gait and station were noted as within normal limits.  The left knee range of motion was from 0 to 120 degrees without painful limitation.  Examination of the left anterior surface of the tibia revealed no gross abnormalities and no tenderness to palpitation.  The tibial tubercles bilateral were not significant.  The Veteran was diagnosed with mild bilateral knee strains; "no shin pain at the time of this examination and not related to knee strain."  The examiner then concluded as follows:

The ranges of motion during passive, active, and three repetitive motions are the same.  There is no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices.  There are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  

The Veteran underwent another VA examination of his bilateral knees in December 2012.  The examiner noted that the Veteran had bilateral knee strains since 2000.  The Veteran reported bilateral knee pains and that he treats his knee disabilities with NSAIDs.  He denied any flare-ups of his bilateral knee disabilities.  On examination, the Veteran had bilateral knee flexion to 120 degrees with pain beginning at 120 degrees; he had 0 degrees of extension bilaterally without any objective evidence of pain.  The Veteran's range of motion testing was unchanged after repetitive motion testing.  The examiner noted that there was no additional limitation of motion of his bilateral knees following repetitive use nor was there any additional functional loss or impairment.  The Veteran was shown to have bilateral tenderness or pain to palpitation for the joint line/soft tissue of his knees.  Bilateral muscle strength testing in flexion and extension was normal.  The Veteran had bilateral normal anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability testing.  The examiner noted there was no history of recurrent subluxation or dislocation of his bilateral knees.  The examiner also noted that there was no other tibia or fibula symptomatology associated with the Veteran's bilateral knee disabilities present, including bilateral shin splints.  The examiner noted there were no meniscal conditions, and there was apparently no evidence of locking, joint pain or joint effusion on examination.  The Veteran had not had a meniscectomy, total knee replacement, or any other surgical procedure bilaterally.  The Veteran was not required to use any assistive devices for ambulation at that time.  X-rays were not obtained.  Finally, the examiner opined that the Veteran's knees would not impact his ability to work; although in a later opinion the examiner would opine that the Veteran's bilateral knees would limit recurrent squatting and kneeling, although he could perform sedentary work.

Based on the foregoing evidence, the Board finds that a 20 percent evaluation for the Veteran's bilateral knee disabilities is warranted.  The evidence of record demonstrates that the Veteran has subjective complaints of buckling or giving way throughout the appeal period; likewise, there is evidence of pain throughout the appeal period and in the July 2008 MRI there is objective evidence of bilateral knee joint effusions.  Accordingly, the Board finds that the evidence of record more closely approximates the criteria commensurate with a 20 percent evaluation under Diagnostic Code 5258 throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.

A higher evaluation is not warranted as there is no evidence of record of any ankylosis in either knee.  In fact, the Veteran's knees are shown to have flexion throughout the appeal period to 120 degrees and extension to 0 degrees.  Likewise, while there is evidence of buckling and giving way, the Board cannot say that there is evidence of severe recurrent subluxation or lateral instability of the Veteran's bilateral knees throughout the appeal period, particularly in light of the objective negative instability testing throughout the appeal period; instead, that subjective evidence of buckling and giving way has been contemplated and forms the basis of the Veteran's assignment of a 20 percent evaluation for each knee under Diagnostic Code 5258 in this case.  Finally, there is no evidence of nonunion or malunion of the tibia and fibula in either leg in this case.  Accordingly, the Board is unable to assign an evaluation in excess of 20 percent in this case for the Veteran's bilateral knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In conclusion, the Veteran's bilateral knee symptomatology is more closely approximate to dislocation of the semilunar cartilage with pain, "locking," and effusion of the knee joint.  Thus, an evaluation of 20 percent, but no higher, is warranted for each knee throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent evaluation, but no higher, for right knee disability, beginning December 5, 2007, is granted.

A 20 percent evaluation, but no higher, for left knee disability, beginning December 5, 2007, is granted.


REMAND

With respect to the Veteran's TDIU claim, the Board notes that VA examiners' in the December 2012 VA examinations offered opinions with respect to the Veteran's limitations, and then a January 2013 examiner offered an opinion with regards to the aggregated effects on his employability.  That January 2013 examiner noted that the Veteran would still be able to perform sedentary employment.  The examiner, however, did not relate what type of sedentary employment would be available to the Veteran in light of his education and work experience.  

The Veteran's sole work experience appears by the limited record to be food preparation and as a delivery driver; it does not appear that the Veteran has more education than his high school education and his training as a cook in the military.  The Veteran was shown to be unable to continue as a delivery driver in light of his inability to have prolonged sitting.  He was also precluded from bending and lifting more than 10 pounds, as well as from frequent squatting and kneeling.  The examiner indicated that the Veteran could still work as a food preparer as long as he was able to take frequent breaks to sit down.  The examiner fails to adequately discuss whether the Veteran's physical limitations due to his thoracolumbar spine and bilateral knee disabilities would preclude him from substantially gainful employment consistent with his work experience and education.  A remand is necessary in order to obtain an adequate TDIU opinion from an industrial/occupational specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Veteran should additionally be asked to submit a TDIU Application Form, VA Form 21-8940, in order to properly document his education, training, and work experience history.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as well as any other evidence regarding that claim, as appropriate.

2.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-thoracolumbar and bilateral knee disabilities-combine to preclude substantially gainful employment.  

The examiner should specifically discuss the results of the December 2012 and January 2013 VA examinations, as well as the other examinations, in the claims file.  The examiner should discuss the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and his employability.  

The examiner should additionally address the Veteran's lay testimony and description of the functional impairments he has respecting employment as a result of his service-connected disabilities.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After the above development has been completed, the AOJ should consider whether referral to the Director of Compensation and Pension Services for an opinion with regards to extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) is appropriate.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


